August 9, 2011




                                     JUDGMENT
                        The Fourteenth Court of Appeals
WOODY K. LESIKAR SPECIAL TRUST AND WOODROW V. LESIKAR FAMILY
TRUST, THROUGH THEIR TRUSTEE, WOODY K. LESIKAR, AND THE ESTATE
OF WOODROW V. LESIKAR, DECEASED, THROUGH ITS EXECUTOR, WOODY
                      K. LESIKAR, Appellants

NO. 14-10-00119-CV                        V.

CAROLYN ANN LESIKAR MOON, INDIVIDUALLY AND AS NAMED TRUSTEE
   OF THE CAROLYN ANN LESIKAR MOON SPECIAL TRUST, Appellee
                     ____________________

       This cause, an appeal from the turnover order in favor of appellee, CAROLYN
ANN LESIKAR MOON, INDIVIDUALLY AND AS NAMED TRUSTEE OF THE
CAROLYN ANN LESIKAR MOON SPECIAL TRUST, signed January 29, 2010, was
heard on the transcript of the record. We have inspected the record and find error in the
judgment. We therefore MODIFY the turnover order of the court below by removing
those provisions (1) ordering the release of “all liens or encumbrances of any type
recorded against property awarded to the Carolyn Ann Lesikar Moon Special Trust in the
Final Judgment signed September 15, 2005 . . . ;” (2) ordering appellants to “sign or
execute any other documents . . . to clear any title issues relating to the property . . . ;”
and (3) prohibiting appellants from “executing, filing, placing, or recording any liens or
encumbrances of any type against the property. . . .”

       We order the turnover order of the court below AFFIRMED except as modified
in this judgment. Each party shall be responsible for its own costs incurred because of
this appeal. We further order this decision certified below for observance.